Citation Nr: 0109701	
Decision Date: 04/02/01    Archive Date: 04/11/01

DOCKET NO.  98-08 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased disability rating for chronic 
low back pain, currently evaluated as 20 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU), to include on an 
extraschedular basis.

3.  Entitlement to service connection for a neck condition, 
on either a direct basis or as secondary to a service-
connected back condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

M. L. Kane, Counsel


INTRODUCTION

The veteran had active military service from May 1979 to 
October 1982.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama, which denied the above claims.  A 
November 1997 rating decision denied the claim for an 
increased rating for service-connected chronic low back pain.  
A February 1999 rating decision denied the claim for TDIU.  

A July 1998 rating decision denied a claim for direct service 
connection for a neck condition.  Based on the information 
contained in a February 1999 substantive appeal submitted by 
the veteran, asserting entitlement to secondary service 
connection for the neck, the Board has rephrased the issue on 
appeal as shown above in order to ensure that this service 
connection claim is fully addressed.  See, e.g., Schroeder v. 
West, 212 F.3d 1265, 1271 (Fed. Cir. 2000) (VA's duty to 
assist attaches to the investigation of all possible causes 
of a claimed condition).  

In May 2000, a hearing was held before the undersigned, who 
is the Board Member making this decision and who was 
designated by the Chairman to conduct that hearing pursuant 
to 38 U.S.C.A. § 7107(c) (West Supp. 2000).

REMAND

A.  Increased rating for low back pain

A remand of this claim for further development of the 
evidence is required for several reasons.  First, the veteran 
testified that he continues to receive VA outpatient 
treatment, both at the VA Medical Center in Birmingham and 
the VA outpatient clinic in Gadsden.  The latest VA treatment 
records associated with the claims file, however, date only 
from August 1997.  Although the RO made an unsuccessful 
attempt to obtain additional records in 1998, records were 
only requested from the Gadsden facility, so it is possible 
that there are additional records at Birmingham.  VA records 
are considered part of the record on appeal since they are 
within VA's constructive possession, and these records must 
be considered in deciding the veteran's claim.  See Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the RO 
must make another attempt to obtain the veteran's VA 
treatment records on remand.  See Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, § 3, 114 Stat. 2096, 
2097 (Nov. 9, 2000) (new section 5103A(b)(3) provides as 
follows:  "Whenever the Secretary attempts to obtain records 
from a Federal department or agency under this subsection or 
subsection (c), the efforts to obtain those records shall 
continue until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.")

Second, a remand is required for the purpose of making an 
additional attempt to obtain private treatment records.  
Although treatment records dating up until July 1998 were 
obtained from a Dr. James Ready, a December 1998 letter from 
that physician referenced additional treatment.  Therefore, 
an additional request must be made for these records.  Also, 
the records obtained from a Dr. Henry Ruiz indicate that the 
veteran has received treatment from Drs. Songer and Kendra in 
Guntersville for ankylosing spondylitis of the spine.  
Therefore, an attempt needs to be made to obtain these 
records.  Finally, while an attempt was made by the RO to 
obtain treatment records from the J.W. Stewart Clinic, that 
request was returned as undeliverable by the United States 
Post Office.  The RO should again attempt to obtain these 
records on remand.  See Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, § 3, 114 Stat. 2096, 2097 
(Nov. 9, 2000) (new section 5103A(b)(2) provides as follows:  
"Whenever the Secretary, after making such reasonable 
efforts, is unable to obtain all of the relevant records 
sought, the Secretary shall notify the claimant that the 
Secretary is unable to obtain records with respect to the 
claim.  Such a notification shall-(A) identify the records 
the Secretary is unable to obtain; (B) briefly explain the 
efforts that the Secretary made to obtain these records; and 
(C) describe any further action to be taken by the Secretary 
with respect to the claim.")

Finally, a remand is required for purposes of conducting a 
current VA compensation and pension examination.  VA 
regulations require that a physical examination be conducted 
when evidence indicates that there has been a material change 
in a disability or where it is necessary to determine the 
current severity of a disability.  38 C.F.R. § 3.327(a) 
(2000).  However, the veteran was not provided a VA 
examination in conjunction with his claim for an increased 
rating.  The last VA examination of record was conducted in 
August 1996 in conjunction with a prior claim for an 
increase.  As a consequence, it is necessary to provide the 
veteran an appropriate VA examination to evaluate the current 
severity of his service-connected back disorder since he has 
indicated that this condition has worsened.  See Snuffer v. 
Gober, 10 Vet. App. 400, 402-403 (1997); see also Allday v. 
Brown, 7 Vet. App. 517, 526 (1995) ("where the record does 
not adequately reveal the current state of the claimant's 
disability ..., the fulfillment of the statutory duty to assist 
requires a thorough and contemporaneous medical 
examination").  

B.  TDIU

Because the claim for an increased rating for chronic low 
back pain is being remanded, the TDIU claim also must be 
remanded because these two claims are inextricably 
intertwined with one another.  See DeLoach v. West, 12 
Vet.App. 490 (1999) (per curiam) (TDIU issue held to be 
inextricably intertwined with other rating issues being 
remanded).  

In addition, the TDIU claim must be remanded for purposes of 
obtaining an opinion on the effect the veteran's service-
connected back condition has on his employability.  In the 
case of a claim for TDIU, the Board may not reject that claim 
without producing evidence, as distinguished from mere 
conjecture, that the veteran can perform work that would 
produce sufficient income to be other than marginal.  See 
Friscia v. Brown, 7 Vet. App. 294 (1994), citing Beaty v. 
Brown, 6 Vet. App. 532, 537 (1994).  Where the degree of 
impairment caused by a disability must be evaluated, the 
examination must provide a detailed assessment of the 
veteran's disabilities and their effect upon his ordinary 
activity, including the effect upon employment.  See 38 
C.F.R. §§ 4.1, 4.2, and 4.10 (1999); see also Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Accordingly, a 
request for an opinion on the impact the veteran's service-
connected chronic low back pain has on his employability will 
be included as part of the VA examination to be conducted on 
remand.  

Further, because the veteran reports that he is receiving 
Social Security disability benefits due to his back 
condition, a request must be made for all medical and 
adjudication records relating to this award.  See Hayes v. 
Brown, 9 Vet. App. 67, 74 (1996) (VA is required to obtain 
evidence from the Social Security Administration, including 
decisions by the administrative law judge, and give the 
evidence appropriate consideration and weight). 

The veteran also maintains that he left his position at Gold 
Kist Poultry due to his service-connected back condition.  
While the RO asked that employer to complete a VA Form 21-
4192, Request for Employment Information in Connection with a 
Claim for Disability, an incomplete response was received to 
this request.  The RO then made a follow-up request, but no 
response was received from the company.  Accordingly, on 
remand, the RO should make an additional attempt to have this 
form completed by Gold Kist Poultry.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, § 3, 114 
Stat. 2096, 2097 (Nov. 9, 2000) (new section 5103A(b)(2) 
provides as follows:  "Whenever the Secretary, after making 
such reasonable efforts, is unable to obtain all of the 
relevant records sought, the Secretary shall notify the 
claimant that the Secretary is unable to obtain records with 
respect to the claim.  Such a notification shall-(A) 
identify the records the Secretary is unable to obtain; 
(B) briefly explain the efforts that the Secretary made to 
obtain these records; and (C) describe any further action to 
be taken by the Secretary with respect to the claim.")

C.  Service connection for neck condition

On a VA Form 9 submitted by the veteran in February 1999, he 
states that "I was told by my physician that my neck 
condition was secondary to my back disorder and therefore 
should be service connected."  The name of the referenced 
physician is not further identified, and a review of the 
record fails to reveal the presence of such an opinion.  
Under the former version of 38 U.S.C. § 5103(a) that was in 
effect prior to the enactment of the VCAA, VA had a duty to 
inform a claimant of what evidence is necessary to complete 
an incomplete application for benefits in certain situations, 
and that obligation included the requirement to tell a 
claimant to submit a statement from a physician who has 
reportedly voiced an opinion that may be sufficient to well 
ground the claim.  See, e.g., Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997); Slater v. Brown, 9 Vet.App. 240 (1996); 
Robinette v. Brown, 8 Vet.App. 69 (1995).  This notice 
requirement also has been retained, with certain 
modifications, in new section 5103(a).  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3, 114 Stat. 
2096, 2096 (2000).  Accordingly, a remand is required in 
order to notify the veteran that he should obtain and submit 
a written statement from the physician who reportedly has 
told him that his neck condition is proximately due to, or 
related to, his service-connected chronic low back pain.  

The veteran also reports that he was treated for his neck 
condition by a chiropractor in 1983 (i.e., within a year of 
his separation from service).  He has not named the 
physician, nor provided a signed release so that the RO may 
request these records.  On remand, the RO should contact the 
veteran and request that he complete an authorization for 
release of information to VA for the chiropractor that 
treated him for his neck condition in 1983, to include the 
chiropractor's full name and address.  

Accordingly, this case is REMANDED for the following:

1.  The RO should make an additional 
attempt to obtain the veteran's medical 
records from the VA Medical Center in 
Birmingham and the VA Outpatient Clinic 
in Gadsden for all treatment provided 
from August 1997 to the present.  See 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, § 3, 114 
Stat. 2096, 2097 (Nov. 9, 2000) (new 
section 5103A(b)(3) provides as follows:  
"Whenever the Secretary attempts to 
obtain records from a Federal department 
or agency under this subsection or 
subsection (c), the efforts to obtain 
those records shall continue until the 
records are obtained unless it is 
reasonably certain that such records do 
not exist or that further efforts to 
obtain those records would be futile.")

2.  The RO should make new and/or 
additional requests for the records of 
private medical treatment received by the 
veteran from (a) Dr. Songer in 
Guntersville; (b) Dr. Kendra in 
Guntersville; (c) Dr. Ready for treatment 
provided from July 1998 to the present; 
and (d) the J.W. Stewart Clinic.  Any 
necessary authorizations for release of 
information should be obtained from the 
veteran for purposes of obtaining these 
records.  On requesting records from the 
private physicians, the RO should specify 
that actual treatment records, as opposed 
to summaries, are preferred if available.  
If a negative response is received to any 
of these requests for records, the RO 
should ensure that the procedures set 
forth new section 5103A(b)(2) have been 
fully satisfied.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, § 3, 114 Stat. 2096, 2097 
(Nov. 9, 2000) (new section 5103A(b)(2) 
provides:  "Whenever the Secretary, 
after making such reasonable efforts, is 
unable to obtain all of the relevant 
records sought, the Secretary shall 
notify the claimant that the Secretary is 
unable to obtain records with respect to 
the claim.  Such a notification shall-
(A) identify the records the Secretary is 
unable to obtain; (B) briefly explain the 
efforts that the Secretary made to obtain 
these records; and (C) describe any 
further action to be taken by the 
Secretary with respect to the claim.")

3.  The RO should contact the veteran and 
request that he complete an authorization 
for release of information to VA for the 
chiropractor that reportedly treated him 
for his neck condition in 1983 (i.e., 
within a year of his separation from 
service), to include the chiropractor's 
full name and address.  After the release 
has been completed and returned, the RO 
should request these records.  

4.  The RO should obtain the veteran's 
medical and adjudication records from the 
Social Security Administration.

5.  The RO should make an additional 
request to Gold Kist Poultry to complete 
a VA Form 21-4192, Request for Employment 
Information in Connection with a Claim 
for Disability, in order to obtain 
information regarding the veteran's 
employment history at that company, 
including the reason why his employment 
was ended.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, § 3, 114 Stat. 2096, 2097 
(Nov. 9, 2000) (new section 5103A(b)(2) 
provides as follows:  "Whenever the 
Secretary, after making such reasonable 
efforts, is unable to obtain all of the 
relevant records sought, the Secretary 
shall notify the claimant that the 
Secretary is unable to obtain records 
with respect to the claim.  Such a 
notification shall-(A) identify the 
records the Secretary is unable to 
obtain; (B) briefly explain the efforts 
that the Secretary made to obtain these 
records; and (C) describe any further 
action to be taken by the Secretary with 
respect to the claim.")

6.  The RO must notify the veteran that 
he should request and submit a written 
statement from the physician who 
reportedly told him that his neck 
condition is proximately due to, or 
related to, his service-connected chronic 
low back pain, as stated on the VA Form 9 
submitted by the veteran in February 
1999.  

7.  Schedule the veteran for a VA 
examination to evaluate his back 
disorder.  The examiner should be 
provided an opportunity to review the 
claims folder (or copies of pertinent 
medical records contained therein), and 
it should be indicated in the examination 
report that either the claims folder or 
pertinent medical records were reviewed.  
All tests or studies deemed necessary by 
the examiner should be conducted to 
ascertain the severity of the veteran's 
service-connected back disorder.  

The examination should include range of 
motion testing, and all ranges of motion 
should be reported in degrees.  The 
examiner should state what is normal 
range of motion for the lumbar spine.  
All functional limitations are to be 
identified, including whether there is 
any pain, weakened movement, excess 
fatigability or incoordination on 
movement of the low back.  The examiner 
also should discuss whether there is 
additional range of motion loss due to 
any of the following:  (1) pain on use, 
including during flare-ups or repeated 
use; (2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  If 
there is no limitation of motion or 
function, or no objective indications of 
pain, such findings should be noted in 
the report.  The examiner should elicit 
information as to precipitating and 
aggravating factors (i.e., movement or 
activity), and the effectiveness of any 
pain medication or other treatment for 
relief of pain.  The examiner also should 
discuss the effect the veteran's service-
connected chronic low back pain has upon 
his daily activities and the relative 
degree of industrial impairment caused by 
this condition, including whether this 
condition alone renders him unable to 
work.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

The examiner also is requested to provide 
an opinion as to which symptoms and what 
functional impairment are attributable 
solely to the service-connected chronic 
low back pain, as opposed to any 
nonservice-connected condition(s), such 
as disc disorder(s), degenerative joint 
disease of the lumbar spine, morbid 
obesity, physical deconditioning, or any 
other disorder identified upon 
examination.  If it is impossible to 
distinguish the symptomatology and/or 
functional impairment due to the 
nonservice-connected condition(s) from 
the service-connected condition, or if it 
is found that these other conditions are 
part of or related to the service-
connected condition, the examiner should 
so indicate and state why.  

8.  Subsequently, the RO should review 
the claims folder and ensure that all of 
the above development actions have been 
conducted and completed in full and that 
the requested opinions are in compliance 
with the directives of this REMAND.  If 
any opinion/report is deficient in any 
manner or fails to include adequate 
responses to the specific questions 
presented, it must be returned to the 
examiner for corrective action.  
38 C.F.R. § 4.2 (1999); see also 
Stegall v. West, 11 Vet. App. 268 (1998).

9.  The RO also should review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, has been completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) have been fully 
complied with and satisfied.  

10.  Thereafter, readjudicate the 
veteran's claims, with consideration of 
the entire record and all applicable laws 
and regulations.  Based on the veteran's 
statements, the RO should adjudicate the 
neck claim on both a direct basis and as 
secondary to his service-connected back 
condition.  Consideration also should be 
given to whether the TDIU claim should be 
submitted to the Under Secretary for 
Benefits or the Director, VA Compensation 
and Pension Service, for assignment of an 
extraschedular rating under the 
provisions of 38 C.F.R. § 4.16(b), given 
the veteran's contention that his 
service-connected back condition renders 
him unemployable.  

11.  If any benefit sought on appeal 
remains denied, provide the veteran and 
his representative a supplemental 
statement of the case.  The supplemental 
statement of the case must contain notice 
of all relevant actions taken on his 
claims for benefits as ordered by this 
REMAND, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  Allow an 
appropriate period of time for response.

Then, the claims folder should be returned to the Board for 
further appellate consideration, if in order.  The veteran 
need take no action until he is so informed.  He is hereby 
advised that he has the right to submit additional evidence 
and argument on the matters that the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The purpose of this REMAND is to obtain additional evidence.  
No inference should be drawn regarding the final disposition 
of these claims as a result of this action.

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (Historical and Statutory Notes) (West 
Supp. 2000).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	RICHARD C. THRASHER
	Acting Board Member
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


